Case 2:20-cv-03235-PSG-DFM Document 25 Filed 03/02/21 Page 1 of 1 Page ID #:285

                                                                       JS-6




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



  ERIC DWIGHT RICE,                      Case No. CV 20-03235-PSG (DFM)

           Petitioner,                   JUDGMENT

              v.

  GAVIN NEWSOM,

           Respondent.



       Pursuant to the Court’s Order Granting Respondent’s Motion to Vacate
 and Dismissing Petition,
       IT IS ADJUDGED that the Petition is dismissed.


  Date: 3/2/21                            ___________________________
                                          PHILIP S. GUTIERREZ
                                          Chief United States District Judge
